Case 1:18-cv-07437-WFK-SMG Document 2 Filed 12/28/18 Page 1 of 10 PageID #: 34




                                                             18cv7437




                                             Douglas C. Palmer
                                             D


   12/28/2018                                  /s/Priscilla Bowens
Case 1:18-cv-07437-WFK-SMG Document 2 Filed 12/28/18 Page 2 of 10 PageID #: 35
Case 1:18-cv-07437-WFK-SMG Document 2 Filed 12/28/18 Page 3 of 10 PageID #: 36




                                                            18cv7437




                                             Douglas C. Palmer
                                             D


     12/28/2018                                 /s/Priscilla Bowens
Case 1:18-cv-07437-WFK-SMG Document 2 Filed 12/28/18 Page 4 of 10 PageID #: 37
Case 1:18-cv-07437-WFK-SMG Document 2 Filed 12/28/18 Page 5 of 10 PageID #: 38




                                                                   18cv7437




                                              Douglas C. Palmer


     12/28/2018                              /s/Priscilla Bowens
Case 1:18-cv-07437-WFK-SMG Document 2 Filed 12/28/18 Page 6 of 10 PageID #: 39
Case 1:18-cv-07437-WFK-SMG Document 2 Filed 12/28/18 Page 7 of 10 PageID #: 40




                                                               18cv7437




                                              Douglas C. Palmer
                                              D


    12/28/2018                                /s/Priscilla Bowens
Case 1:18-cv-07437-WFK-SMG Document 2 Filed 12/28/18 Page 8 of 10 PageID #: 41
Case 1:18-cv-07437-WFK-SMG Document 2 Filed 12/28/18 Page 9 of 10 PageID #: 42




                                                            18cv7437




                                              Douglas C. Palmer


      12/28/2018                               /s/Priscilla Bowens
Case 1:18-cv-07437-WFK-SMG Document 2 Filed 12/28/18 Page 10 of 10 PageID #: 43
